DISMISS and Opinion Filed April 2, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00357-CR
                                      No. 05-19-00358-CR
                           DAVID MICHAEL GORDON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F97-22970-P & F98-02564-P

                             MEMORANDUM OPINION
                         Before Justices Whitehill, Molberg, and Reichek
                                  Opinion by Justice Whitehill
       On March 25, 2019, David Michael Gordon filed his pro se notice of appeal in the above

two cases. In the notice, he states he was denied the effective assistance of counsel at trial and

that, as a result, he was denied probation and sentenced to twenty and forty-five years in prison.

According to his notice of appeal, he was sentenced on June 8, 1999. He now seeks to appeal.

       In a criminal case where no motion for new trial has been filed, an appellant invokes the

jurisdiction of this Court by filing a written notice of appeal within thirty days after the date

sentence was imposed. See TEX. R. APP. P. 25.2(b), (c), 26.2(a). Thus, appellant’s notice of appeal

was due no later than July 8, 1999. Because his notice of appeal was filed after that date, we lack

jurisdiction over these appeals.
       To the extent appellant is seeking out-of-time appeals, we note that only the Texas Court

of Criminal Appeals can grant an out-of-time appeal following a final conviction in a felony case.

See TEX. CODE CRIM. PROC. ANN. art. 11.07(3).

       We dismiss these appeals for want of jurisdiction.




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
190357F.U05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DAVID MICHAEL GORDON, Appellant                   On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00357-CR         V.                     Trial Court Cause No. F97-22970-P.
                                                   Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                      Justices Molberg and Reichek participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered April 2, 2019




                                             –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DAVID MICHAEL GORDON, Appellant                   On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00358-CR         V.                     Trial Court Cause No. F98-02564-P.
                                                   Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                      Justices Molberg and Reichek participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered April 2, 2019




                                             –4–